Citation Nr: 1827607	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled April 2018 hearing by letter in February 2018, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.  In October 2014, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran's service treatment records are silent for any complaints or treatment for hypertension.  However, private medical records indicate high blood pressure as of 1996.  The Board finds that a VA examination and medical opinion are warranted to address the nature and etiology of his claimed disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records since March 2015.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current hypertension disability.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension disability is related to the Veteran's active service, including elevated blood pressure therein.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and the representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

